IN THE
                         TENTH COURT OF APPEALS

                                No. 10-10-00443-CR

                       EX PARTE WILLIAM JOHNSON


                          From the 12th District Court
                             Walker County, Texas


                         MEMORANDUM OPINION


      William Johnson filed a notice of appeal regarding the execution of a search

warrant. By letter dated December 15, 2010, the Clerk of this Court notified Johnson

that the appeal was subject to dismissal because there is no right to an interlocutory

review of the execution of a search warrant. The Clerk also warned Johnson that the

appeal would be dismissed unless, within 21 days of the date of this letter, a response

was filed showing grounds for continuing the appeal. See TEX. R. APP. P. 44.3. We

received a response from Johnson; however, it does not provide grounds for continuing

the appeal.

      Accordingly, this appeal is dismissed.



                                        TOM GRAY
                                        Chief Justice
Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Appeal dismissed
Opinion delivered and filed December 22, 2010
Do not publish
[OT06]




Ex parte Johnson                                Page 2